Citation Nr: 9902821	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  92-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of 
shrapnel wounds to the left elbow.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel








INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

The current appeal arose from an April 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The RO, among other things, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right knee injury, and denied entitlement to 
service connection for shrapnel wounds of the left elbow.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1994, at which time it was 
remanded for additional development.  

In June 1996 the RO affirmed the determinations previously 
entered.

In June 1997 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a right knee disability, and 
remanded the issues of entitlement to service connection for 
a right knee disability on a de novo basis and service 
connection for residuals of shrapnel wounds to the left elbow 
to the RO respectively for initial consideration and further 
development.

In early July 1998 the RO denied entitlement to service 
connection for a right knee disability on a de novo basis, 
and affirmed the prior denial of entitlement to service 
connection for residuals of shrapnel wounds of the left 
elbow.  In late July 1998 the RO denied entitlement to 
service connection for chronic acquired disorders of the left 
foot and calf as secondary to service-connected residuals of 
a fracture of the right foot.

In his December 1998 statement on behalf of the veteran to 
the Board, the representative made reference to a statement 
of the veteran taking issue with the ROs July 1998 denial of 
service connection for chronic acquired disorders of the left 
foot and calf as secondary to service-connected residuals of 
a fracture of the right foot.  The referenced statement of 
the veteran is dated in June 1998, prior to the ROs July 
1998 denial.  This issue has otherwise not been procedurally 
prepared or certified for appellate review and the 
representatives statement is referred to the RO for 
appropriate action to include evaluation as to whether such 
statement constitutes a notice of disagreement with the July 
1998 denial.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of well-grounded claims on appeal has been 
obtained by the RO.

2.  Any right knee injury present during active duty resolved 
without residual disability and there is no competent medical 
evidence of an etiologic link between a chronic right knee 
disability associated with an arthritic process first noted 
many years following separation from active duty with any 
incident of active service.

3.  The metallic foreign bodies confirmed by X-ray in the 
area of the left elbow years postservice may not reasonably 
be dissociated from the nature of the veterans active duty 
including working with demolitions.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the right knee be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Chronic residuals of shrapnel wounds to the left elbow 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 
5107(a)(b) (West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that attempts to obtain the veterans 
service medical records have been unsuccessful.  Information 
from the National Personnel Records Center indicates that the 
veterans service medical records were probably destroyed by 
fire at the Center in 1973.  Available morning reports were 
silent for any pertinent findings.  There is no indication of 
the existence any other alternative service records including 
records from the Surgeon Generals Office (SGO).  Service 
Department records show that Battles and Campaigns he was 
involved in included Normandy, Rhineland and Northern France.  
His military occupational specialty was that of construction 
foreman.  

The veterans duties included using demolitions to destroy 
enemy emplacements and road blocks as well as laying and 
recovering mines.  There is no showing that he was officially 
awarded a Purple Heart.  A copy of a War Department telegram 
in January 1945 refers to a fracture injury of the right foot 
but without mention of the left elbow or right knee 
disability.  Service-connection is in effect for fracture of 
right foot and/or great toe.  

The postservice record includes extensive private and VA 
clinical data dating between approximately March 1975 and 
April 1998.  In March 1978, a report of an X-ray study of the 
knees revealed early degenerative changes of the right knee 
as well as the left.  An X-ray study of the left elbow in 
March 1978 showed several metallic foreign bodies noted in 
the soft tissue of the distal arm anteriorly and proximal 
forearm anteriorly.

A private hospital report in April 1983 refers to 
hospitalization for trauma to the left lower extremity in 
April 1951.

On a report of a private medical evaluation in May 1983 it 
was noted that the veteran brought private hospital records 
showing hospitalization in 1951 for injuries of the left 
lower extremity.  Also, the veteran had a letter signed by 
himself stating he was injured in 1944, sustaining a fracture 
of the right foot during combat in Germany.  It was noted 
that he currently had arthritis in a number of his joints and 
he attributed his arthritis to the war injuries and the 
accident in 1951.  Multiple joint rheumatoid arthritis was 
noted to include the right knee.  A private VA hospital 
summary in May 1984 refers to rheumatoid arthritis first 
detected in 1969.  The subsequently dated clinical data 
reflected the continued presence of right knee disability as 
part of an underlying generalized arthritic process 
characterized as rheumatoid and/or degenerative arthritic 
processes.  The veteran reported a history of right knee 
problems since injuries in service.  

In a statement of April 1990, H. S., one of the veteran's 
former service colleagues, wrote that, during "fierce 
fighting" in Dillingen, Germany, the veteran was "severely 
injured by [an] artillery blast on his right...knee."  He 
further commented that, following this injury, the veteran 
was "carried to an ambulance by a medical aid man and another 
G.I."

On a report of a VA orthopedic examination in December 1994 
the veteran noted sustaining a shell fragment wound of the 
left elbow in Germany during 1944.  The examiner noted that 
the veterans claims folder showed his service medical 
records were destroyed by fire in 1973.  The veteran noted 
that he sustained the shell fragment wound and that a bandage 
was applied.  He had no surgery.  The wound was allowed to 
heal.  No infection occurred.  Metallic fragments remained in 
the elbow area.  He denied any other injury to the elbow.  He 
had sought no medical care for the left elbow disability.  An 
X-ray study of the left humerus and elbow revealed metallic 
foreign bodies in the soft tissues of the distal upper arm.  
Pertinent diagnosis following objective examination was 
status post shrapnel injury of the left elbow, rule out 
radiographic changes and metal fragments about the elbow.  


On a report of a VA general medical examination in September 
1995 an objective evaluation of the left elbow was 
essentially normal.  An X-ray of the elbow revealed spurring 
of the olecranon.  There was articular sclerosis seen.  
Otherwise the bony structures appeared normal.  

On a report of special VA examination in April 1998, the 
examiner noted that in the absence of documentation of 
missile fragment wounds to the left upper extremity at the 
time of the injury, the veterans history must be relied 
upon.  An X-ray of the left elbow area revealed the presence 
of a metallic foreign body in the soft tissues overlying the 
distal humerus.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
8 C.F.R. § 3.303(b) (1998).


If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran's claims for entitlement to service connection 
for the residuals of shrapnel wounds to the left elbow and a 
right knee disability are plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.  In this regard 
the Board previously remanded this case for additional 
development of the evidence in consideration of the 
provisions of 38 U.S.C.A. § 5107(a).  

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
consist of extensive postservice private and VA clinical data 
dating between approximately March 1975 to April 1998 
including special VA examinations.  

Importantly the Board notes that the veterans service 
medical records in this case are unavailable, in that such 
records were, apparently, destroyed in a fire at the National 
Personnel Records Center.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Only a few nonrevealing 
morning reports are currently on file.  There is no 
indication of the existence of any other alternative 
outstanding service records including SGO records that might 
be helpful to the veterans claims.  

Therefore, the evidence of record provides an adequate basis 
for addressing the merits of the veteran's claims.  Since 
there is no indication that there are pertinent outstanding 
records which the RO has not attempted to obtain, no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by 
38 U.S.C.A. § 5107(a) (West 1991). 

Right Knee

The Board notes that the service medical records in this case 
are unavailable, in that such records were, apparently, 
destroyed in a fire at the National Personnel Records Center.  
The Board may not speculate as to what these records might or 
might not have revealed.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b). 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Various morning reports currently on file are nonrevealing 
for pertinent findings.  The earliest clinical indication of 
the presence of right knee disability was in 1978 and such 
has been associated with an arthritic process.  Such finding 
dates from more than 30 years following the veteran's 
discharge from service.  The Board notes that the record 
contains medical evidence dated in 1984 showing a reported 
history of the earliest detection of arthritis from 1969, 
more than 20 years following his separation from service.  At 
no time has it been demonstrated by competent medical 
evidence that the veteran's right knee disability is in any 
way the result of any incident or incidents of service.

The Board notes that any statements by the veteran's private 
physicians regarding the alleged relationship between his 
current right knee disability and the aforementioned 
"artillery barrage" in service were not shown to be other 
than based solely upon history provided by the veteran, and 
as such, can be no better than the facts alleged by him.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The statement by 
the veteran's former service colleague is, likewise, of 
insufficient probative value, in that such statement serves 
only to establish the occurrence of an inservice event, with 
no demonstrated relationship between that event and the 
veterans current right knee disability.  The veterans 
opinion that his current right knee disability is in some way 
linked to service does not constitute competent medical 
evidence, inasmuch as there is no evidence that he is trained 
in the field of medicine.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Following a full review of the pertinent evidence of record, 
the Board is unable to reasonably associate the veterans 
current right knee pathology, first persuasively documented 
many years following service discharge, with any incident or 
incidents of his period of active service.  Consequently, his 
claim for service connection for a right knee disability must 
be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee 
disability.


Left elbow

A comprehensive review of the record shows that the veteran 
maintains that he incurred shell fragment wounds in the area 
of the left elbow as a result of combat injuries in active 
service.  His service medical records are unavailable for 
review.  The Board may not speculate as to what such records 
might or might not have revealed.  The available morning 
reports are nonrevealing for a left elbow injury.  There is 
no indication that he received a Purple Heart for any 
pertinent war related injury.  However, the Board recognizes 
that the Service Department records show that the Battles and 
Campaigns he was involved in included Normandy, Rhineland and 
Northern France.  His military occupational specialty was 
that of construction foreman.  His duties included using 
demolitions to destroy enemy emplacements and road blocks as 
well as laying and recovering mines.  

Importantly, while the presence of metallic foreign bodies in 
the area of the left elbow were first officially confirmed by 
X-ray beginning in the 1970s, the total record lacks any 
evidence of an intervening event accounting for the unusual 
presence of metallic foreign bodies in the left elbow area 
other than probable injury while actively working with 
demolitions during active duty.  The veteran maintains that 
he has not had any other injury to the left elbow area 
accounting for the embedded soft tissue metallic fragment(s) 
nor does the record contradict such claim.  In view of the 
relative equipoise nature of the evidence the Board notes 
that the veteran must be afforded the benefit of the doubt.  

Accordingly, the evidence tends to demonstrate that the 
veterans residuals of shell fragment wounds of the left 
elbow were incurred in active service.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for the residuals of 
shrapnel wounds of the left elbow is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
